11/01/2022
             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          DA 21-0638                                     Case Number: DA 21-0638




 WJG, LLC, a Montana Limited
 Liability Company,                                     NOV 0 1 2022
                                                      Bowen Greenwood
             Plaintiff and Appellee,                Cl-rk. of Supreme Court
                                                        State of Montana


       v.                                                            ORDER

 BOBBI HURLEY & JOHN AND
 JANE DOES, 1-10.

             Defendant and Appellant.                                         ORIGINAL

      On August 23, 2022, Appellant Bobbi Hurley was granted an extension of time to file and
serve her opening brief on or before September 23, 2022. Hurley did not thereafter file her
opening brief and on October 3, 2022, this Court ordered that Hurley file the opening brief no
later than October 24, 2022. Nothing further has been filed.
      IT IS THEREFORE ORDERED that this case is DISMISSED WITH PREJUDICE.
      The Clerk is directed to provide a copy of this Order to all parties of record.

      DATED this         day of November, 2022.




                                                                Chief Justice